Citation Nr: 0119591	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  98-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to April 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
Wolff-Parkinson-White syndrome.


REMAND

The veteran contends that she developed Wolff-Parkinson-White 
syndrome as a result of disorders for which she was diagnosed 
and treated during service.  Initial review of the claims 
file discloses procedural and factual matters which the RO 
must resolve prior to Board consideration of this appeal.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA's duty to assist 
and to notify a claimant of information and evidence 
necessary to substantiate a claim for benefits.  The VCAA 
also eliminates the concept of a well-grounded claim, thereby 
superseding a United States Court of Appeals for Veterans 
Claims decision precluding VA assistance when a claim was not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order).  The new provisions 
require VA to make a reasonable effort to assist a veteran to 
obtain evidence necessary to substantiate a claim, which may 
include medical or other records and a medical examination or 
opinion.  Id.  The VCAA is applicable to all claims filed on 
or after the date of its enactment and to claims filed before 
the date of enactment but not finally adjudicated by that 
date.  VCAA at § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  REMAND of this case is required for compliance 
with VCAA notice and duty to assist provisions.  Because the 
RO has not considered whether the VCAA requires additional 
notification or development, Board adjudication of this 
appeal at this time could be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

The Board finds that the record reflects uncertainty as to 
the veteran's wishes regarding hearings.  Her February 1998 
Notice of Disagreement includes a request for an unspecified 
hearing.  In her May 1998 Substantive Appeal the veteran 
specified that she wanted a travel Board hearing.  In 
December 1998, she waived her right to a travel Board hearing 
and requested a live video conference hearing at the RO with 
a Board member sitting in Washington, DC.  In February 1999, 
the veteran canceled the travel Board hearing she had already 
waived and requested a RO hearing instead.  The RO hearing 
was in March 1999.  However, there is no indication that the 
veteran withdrew her request for a video hearing or that she 
no longer wished to appear at the video hearing.  The RO 
should clarify the veteran's wishes regarding a video hearing 
and respond appropriately.

The Board also finds that the record presents conflicting 
evidence pertaining to the nature and the etiology of the 
veteran's Wolff-Parkinson-White syndrome.  There appears to 
be no question that the veteran has Wolff-Parkinson-White 
syndrome.  The matter in question relates to whether this is 
a congenital disorder or a disorder which the veteran 
acquired indirectly or which was aggravated during her two 
months of active service.  Medical evidence of record 
includes several letters from David Neff, D.O. and Chris 
Farnum, D.O. identifying a "relationship" between viral 
disorders for which the veteran was treated in-service and 
Wolff-Parkinson-White syndrome with which she was diagnosed 
more than 20 years later.  Letters and memoranda from one of 
the veteran's treating physicians, Edward Helble, D.O., and 
from VA physician K. Yellayi, M.D. present conflicting views.  
Doctors Helble and Yellayi state that the veteran's Wolff-
Parkinson-White syndrome is most likely congenital and Dr. 
Yellayi further opines that it is not related to the in-
service history of viral illness.  This conflicting evidence 
should be addressed by an appropriate VA medical expert prior 
to Board consideration of this appeal.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure full compliance with VCAA 
notification and development procedures, 
especially those provided in sections 3 
and 4 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

2.  The RO should determine the veteran's 
wishes regarding her request for a video 
conference hearing and respond 
appropriately.

3.  The RO should arrange for an 
appropriate VA physician to review the 
claims file and a copy of this remand and 
to provide an expert medical opinion 
addressing each of the following matters.  
Each response is to include a discussion 
of relevant clinical findings and a fully 
reasoned medical rationale.
	(a)  Define Wolff-Parkinson-White 
syndrome.
	(b)  Does the veteran currently have 
Wolff-Parkinson-White syndrome?
	(c)  Is it at least as likely as not 
(50 percent likelihood or greater) that 
Wolff-Parkinson-White syndrome is 
causally related to the veteran's service 
or to a disorder or disorders noted in 
service?
	(d)  Does the medical evidence 
clearly and unmistakably demonstrate that 
the veteran had pre-existing Wolff-
Parkinson-White syndrome at the time of 
her entry into active duty service?
(e)  If so, is it at least as likely 
as not that: (i) the disorder chronically 
increased during service and if so (ii) 
was the increase in severity of the 
disability due to the natural progress of 
the disease or beyond the natural 
progression of the disease?
(f)  If there is clear and 
unmistakable evidence of pre-existing 
Wolff-Parkinson-White syndrome which 
increased in severity in service beyond 
that which would be due to the natural 
progress of the disease, what are its 
current manifestations?
	(g)  Regardless of your answer to 
the above questions, is it at least as 
likely as not that any current heart 
disorder is etiologically related to 
service?
	(h)  To what extent do you 
agree/disagree with the opinions 
presented by Doctors Neff, Farnum, Helble 
and Yellayi?/Why?
	(i)  Please evaluate each of the 
opinions of Doctors Neff, Farnum, Helble 
and Yellayi in terms of their 
authoritativeness, credibility and 
persuasiveness.
	(j)  Please provide a point-by-point 
response to each of the opinions 
expressed by Doctors Neff, Farnum, Helble 
and Yellayi.

4.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

If RO readjudication continues to deny the veteran's claim 
regarding Wolff-Parkinson-White syndrome, the RO should issue 
a Supplemental Statement of the Case and provide the veteran 
and her representative with a reasonable time within which to 
respond.  The RO then should return the case to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development.  The Board intimates no opinion as to 
the merits of the case.  Although the veteran need not take 
further action until so notified by the RO, she may submit to 
the RO 

additional evidence and argument pertaining to this REMAND.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



